—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered January 6, 1993, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously affirmed.
Defendant failed to raise the issue of the court’s alleged coerciveness during the plea in his conclusory application to withdraw his guilty plea at the sentencing proceeding, and therefore has waived that claim (People v Crafton, 159 AD2d 271, lv denied 76 NY2d 733). In any event, if we were to reach the issue in the interest of justice, we would find the trial court properly informed defendant as to the possible sentences available under the indictment (see, People v Stephens, 188 AD2d 345, lv denied 81 NY2d 893). Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.